Opinión disidente del
Juez Asociado Señor Negrón García
a la cual se unen los Jueces Asociados Señores Hernández Den-ton y Alonso Alonso.
No podemos suscribir la opinión del Tribunal que impone al Ministerio Fiscal, en cuanto al occiso y todos los testigos de *163cargo, la obligación de suministrar la información necesaria para la expedición del certificado de antecedentes penales o dicho certificado.
Primero, dicha conclusión fundamentada en la Regla 95 de Procedimiento Criminal y las Reglas 20 y 46 de Evidencia, está predicada en una premisa errónea, a saber, que esta in-formación la posee el Ministerio Fiscal. Ello no se ha demos-trado.
Segundo, conforme la experiencia y trámites establecidos, la Policía de Puerto Rico requiere los siguientes datos para fines de la expedición o no de un certificado de antecedentes penales: nombre, dirección exacta actual, una fotografía 2" x 2", fecha y lugar de nacimiento, número de Seguro Social y sello de Rentas Internas por valor de $1.50. Los anteriores requisitos obviamente responden a evitar que en las miles de peticiones al respecto, se incurra en errores.
La norma adoptada por el Tribunal en cuanto al número de Seguro Social, conlleva que el Ministerio Fiscal por impera-tivo tenga que producir las fotografías, fecha y lugar de naci-miento, lugar de residencia y otros. Así extendida la norma, para todos los efectos prácticos, estamos compeliendo al Minis-terio Fiscal a avalar a priori, la buena reputación y credibili-dad de las víctimas y demás testigos de cargo. Nos inquietan las implicaciones de esta decisión, en particular sus efectos negativos disuasivos (chilling efeets) sobre los miles de ciuda-danos que en calidad de testigos tienen que comparecer a los tribunales.